Case 1:16-cv-04520-JFK Document 6 Filed Q6/1 7/20. PAGe1. Of 2annmwe
USDC SDNY |
'.
it

 

DOCUMENT

wath apamaipeaioantate
ry et ea bey emt
i

 

 

 

 

 

TeLECTRONICALLY PILED p
UNITED STATES DISTRICT COURT ee /
SOUTHERN DISTRICT OF NEW YORK MATE FILED: Pliers. - :
eee eee EE xX : .
UNITED STATES OF AMERICA, :
: No. 96 Cr. 126 (JFK)
~against- : No. 16 Civ. 4520 (JFK)
TYRONE SANTOS, : ORDER
Defendant. :
ee em ee ee ee ee ee x

JOHN F. KEENAN, United States District Judge:

On June 3, 2020, the Court directed the Government to file
a letter regarding whether the stay of proceedings in this
habeas action should remain in effect. On June 16, 2020, the
Government informed the Court that the stay should be lifted and
a briefing schedule should be set.

Accordingly, within sixty days of the date of this Order,
the Government shall file an answer or otherwise respond to
Defendant Tyrone Santos's motion to vacate his conviction and
sentence pursuant to 28 U.S.C. § 2255. Santos shall have thirty
days from the date on which he is served with the Government’s
answer to file a response. Absent further order, Santos's
motion will be considered fully submitted as of that date.

All further papers filed or submitted for filing must
include the criminal docket number and will be docketed in the

criminal case.
Case 1:16-cv-04520-JFK Document 6 Filed 06/17/20 Page 2 of 2

The Clerk of Court is respectfully directed to (1)
terminate the stay imposed in this case, and (2) mail a copy of
this Order to Santos.

SO ORDERED.
Dated: New York, New York 1 4
June 17, 2020 Hilt-1)

i John F.’ Keenan
United States District Judge

 

 
